Citation Nr: 0934506	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  07-07 532	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for left ear hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1975 to June 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).  


FINDING OF FACT

The evidence of record demonstrates that left ear hearing 
loss is not related to active duty service. 


CONCLUSION OF LAW

Left ear hearing loss was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Upon receipt of a substantially complete 
application for benefits, VA must notify the Veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the Veteran by making 
reasonable efforts to obtain the evidence needed.  38 
U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Prior to the initial adjudication of the Veteran's claim, an 
October 2006 letter satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 
16 Vet. App. at 187; Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The letter also essentially requested that 
the Veteran provide any evidence in his possession that 
pertained to this claim.  38 C.F.R. § 3.159(b)(1).  Further, 
the purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 
2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 
- (2009).  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in 
this case.  The RO has obtained the Veteran's service 
treatment records and his identified private treatment 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
addition, the Veteran was provided with a VA examination with 
regard to his claim in November 2006.  Although the Veteran's 
representative has indicated that the VA examination provided 
was inadequate because it failed to consider the holding in 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993), the Board 
finds that the examination was adequate for purposes of 
determining whether the Veteran's left ear hearing loss is 
related to service.  38 C.F.R. § 3.159(c)(4); Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  With regard to the 
Veteran's representative's argument, the Board acknowledges 
that the Veteran's April 1978 service separation examination 
reflects a 5 decibel decrease in left ear hearing acuity at 
two of the four levels tested.  However, an audiological 
retest performed at that same examination reflects no such 
decrease in left ear hearing acuity and, instead, indicates 
that the Veteran's left ear hearing acuity improved since the 
entrance examination.  Thus, there is not conclusive evidence 
of an "upward shift" in the Veteran's left ear hearing 
acuity during active duty service.  See Hensley, 5 Vet. App 
155.  Moreover, the November 2006 VA examiner reviewed the 
Veteran's claims file, including his service treatment 
records, and prepared a conclusion based, in part, on those 
records.  Thus, the Board finds that the November 2006 VA 
examination was adequate.  Barr, 21 Vet. App. at 312.  
Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is 
available and not part of the record.  See Pelegrini, 18 Vet. 
App. at 112.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be presumed if they are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater, or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385. 

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999). 

The Veteran claims entitlement to service connection for left 
ear hearing loss.  He contends that he was exposed to 
acoustic trauma during service from pneumatic tools, air 
compressors, jackhammers, electrical equipment, and heavy 
equipment such as bulldozers and landscapers.  He noted that 
his military occupational specialty was masonry and 
carpentry.  The Veteran's service treatment records confirm 
that his military occupational specialty was carpentry.

The Veteran's service treatment records are silent as to any 
complaints of or treatment for left ear hearing loss during 
service.  The Veteran's December 1974 entrance examination 
reflects that his ears were normal.  On the authorized 
audiological evaluation, puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
5
-
5

The Veteran's April 1978 separation examination also shows 
that his ears were normal on examination.  On the authorized 
audiological evaluation, puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
0
-
10

The Veteran's April 1978 separation examination reflects that 
an audiological retest was performed during that examination.  
On the authorized audiological evaluation in, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
0
-
0
-

Therefore, the Veteran's left ear hearing was normal during 
and upon separation from service.  See Hensley, 5 Vet. App. 
at 158 (the threshold for normal hearing is from 0 to 20 
decibels).  In a report of medical history, completed at that 
time, the Veteran reported a history of hearing loss.  

In support of his claim, the Veteran submitted a September 
2006 private audiological evaluation.  However, the results 
of the audiogram are in the form of uninterpreted puretone 
audiometry graphs, and are not in a format that is compatible 
with VA guidelines and therefore cannot be considered.  See 
Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (holding that the 
Board may not interpret graphical representations of 
audiometric data).

In November 2006, the Veteran underwent a VA audiological 
examination.  The Veteran complained of bilateral hearing 
loss and tinnitus, and reported having the greatest 
difficulty hearing conversations and when there was 
background noise.  The Veteran reported that he worked with a 
construction unit during service as a masonry and carpentry 
specialist.  He noted inservice noise exposure from pneumatic 
tools, air compressors, jackhammers, electrical equipment, 
and heavy equipment such as bulldozers and landscapers.  The 
Veteran denied recreational noise exposure and reported that 
he worked as an electrical inspector after service discharge.  
On the authorized audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
15
20
45
80

Speech audiometry revealed speech recognition ability of 90 
percent in the left ear.  Acoustic immittance testing 
revealed normal tympanograms for the left ear, and 
contralateral acoustic reflexes were consistent with 
audiometric findings and decay was negative where tested.  
The VA examiner diagnosed normal sloping to severe 
sensorineural hearing loss in the left ear.  After reviewing 
the entire claims file, including the Veteran's service 
treatment records, and conducting an interview and 
examination of the Veteran, the VA examiner concluded that 
the Veteran's left ear hearing loss was "not likely caused 
by or aggravated by noise exposure while [the Veteran was] in 
the military."  In support of the opinion, the VA examiner 
explained that "[e]xposure to either impulse sounds or 
continuous exposure can cause temporary threshold shift, 
which usually abates in 16 to 48 hours after the exposure" 
but that "impulse noise may also result in immediate and 
permanent hearing loss.  Continuous and repeated exposure to 
loud noise may also cause permanent hearing loss."  The 
examiner further explained that, "[s]ince the damage from 
the noise exposure occurs at the time of the exposure, a 
normal audiogram subsequent to the noise exposure would 
verify that the hearing recovered without a permanent 
threshold shift (hearing loss)."


The Board finds that the evidence of record does not support 
a finding of service connection for left ear hearing loss.  A 
current diagnosis of left ear hearing loss is of record.  
Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) 
(holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).  Left 
ear hearing loss was not diagnosed within one year of service 
discharge.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Although the service treatment records are 
negative for any left ear hearing loss complaints, treatment, 
or diagnoses, the Veteran provided competent and credible lay 
statements that he was exposed to loud noise from pneumatic 
tools, air compressors, jackhammers, electrical equipment, 
and heavy equipment such as bulldozers and landscapers during 
service.  See Hickson, 12 Vet. App. at 253 (holding that 
service connection requires medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the 
Board must determine whether lay evidence is credible due to 
possible bias, conflicting statements, and the lack of 
contemporaneous medical evidence, although that alone may not 
bar a claim for service connection); Layno v. Brown, 6 Vet. 
App. 465, 469-70 (1994) (holding that a lay witness is 
competent to testify to that which the witness has actually 
observed and is within the realm of his personal knowledge).  

However, the remaining evidence of record does not support a 
nexus between any inservice noise exposure and the current 
left ear hearing loss.  Hickson, 12 Vet. App. at 253 (holding 
that service connection requires medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability).  There is no medical evidence providing 
the required nexus that any left ear hearing loss is related 
to service, to include any inservice acoustic injury.  In 
addition, there is no medical or lay evidence of continuity 
of symptomatology for any left ear hearing loss since service 
discharge.  The Veteran has not alleged in any of his 
statements that he has had left ear hearing loss since 
service discharge.  Additionally, the first medical evidence 
of any left ear hearing loss is not until 2006, more than 28 
years after service discharge.  See Mense v. Derwinski, 1 
Vet. App. 354 (1991) (holding that VA did not err in denying 
service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of disorder).  


Additionally, although the Veteran's statements are competent 
evidence of what symptoms of hearing loss he experienced 
since service discharge, his statements are not competent 
evidence to establish a complex medical opinion regarding the 
etiology of his current left ear hearing loss.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also Barr, 21 
Vet. App. at 307 (noting that lay testimony is competent to 
establish observable symptomatology but not competent to 
establish medical etiology or render medical opinions).  
Indeed, the November 2006 VA examiner considered the 
Veteran's reported symptoms in formulating the medical 
opinion, but found that the Veteran's left ear hearing loss 
was not related to his military service.  Id.  Accordingly, 
as there is no medical evidence that the Veteran's left ear 
hearing loss is related to service, service connection is not 
warranted.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the Veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 
49, 58 (1990). 


ORDER

Service connection for left ear hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


